                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 2/18/2020
 -------------------------------------------------------------- X
 DR. ANDREW KERR,                                               :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   17-CV-1777 (VEC)
                                                                :
 PHYSICIAN AFFILIATE GROUP OF NEW                               :         ORDER
 YORK P.C., and DR. HUSSEIN MATARI,                             :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 18, 2020, the parties submitted a joint letter proposing three

mutually agreeable trial dates and requesting a referral to Magistrate Judge Lehrburger for a

settlement conference (Dkt. 141);

        IT IS HEREBY ORDERED THAT:

    1. Trial will commence with jury selection on June 9, 2020 at 10:00 a.m. The parties must

        appear for a Final Pretrial Conference on May 28, 2020 at 2:30 p.m. No later than April

        24, 2020, the parties must submit a joint pretrial order, joint requests to charge, and

        proposed voir dire questions, following this Court’s Individual Practices in Civil Cases,

        Rule 8.

    2. Motions in limine must be filed no later than April 24, 2020. Responses must be filed no

        later than May 8, 2020. There will be no replies.

    3. By separate order today, the Court will refer the parties to a settlement conference with

        Magistrate Judge Lehrburger.
SO ORDERED.

                               _________________________________
Date: February 18, 2020        VALERIE CAPRONI
      New York, New York       United States District Judge




                           2
